Case 1:20-cv-21406-BB Document 49 Entered on FLSD Docket 09/02/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 20-cv-21406-BLOOM/Louis

 ZONYA A. FLEMINGS,

        Plaintiff,
 v.

 MIAMI-DADE COUNTY, et al.,

       Defendants.
 ________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Court’s Leave to Amend

 Complaint & Plaintiff’s Motion for Action on the Master Report, ECF No. [46] (“Motion for

 Leave”), and Plaintiffs’ Unopposed in Part Motion for an Appointment of Counsel under 28 U.S.C.

 § 1915(e)(1) along with the Reinstatement of the Order Issued by the Honorable Judge Graham

 (Case #18-cv-24861, DE20) while in Pursuant of FRCP Rule 12(g)(1), ECF No [47] (“Motion for

 Appointment of Counsel”) (collectively, “Motions”). The Court has considered the Motions, the

 record in this case, the applicable law, and is otherwise fully advised.

        In the Motion for Leave, Plaintiff requests the Court grant her leave to amend her

 Complaint, ECF No. [1], and to re-open Civil Action No. 18-cv-24861, which lawsuit was assigned

 to another court and closed on March 26, 2020 following a ruling on a motion to dismiss. ECF No.

 [46]. In the Motion for Appointment of Counsel, Plaintiff requests that the Court appoint counsel

 for her and reinstate and adopt in this case an order from Case No. 18-cv-24861, on February 15,

 2019, which referred that case to the Volunteer Attorney Program. ECF No. [47]. The Court

 construes Plaintiff’s latter request as a motion to refer the instant proceeding to the Volunteer

 Attorney Program.
Case 1:20-cv-21406-BB Document 49 Entered on FLSD Docket 09/02/2020 Page 2 of 3
                                                               Case No. 20-cv-21406-BLOOM/Louis


        Upon review, the Court finds Plaintiff’s requested relief in the Motions to be unwarranted.

 First, the Motion for Leave is moot in light of the Court’s August 26, 2020 Order granting Plaintiff

 leave to amend her Complaint. ECF No. [44]. Second, Plaintiff provides no authority for the Court

 to re-open a case brought before a different court. Third, although Plaintiff refers to this lawsuit as

 a “criminal matter,” see, e.g., ECF No. [47] at 1, 5, that characterization is inaccurate. A plaintiff

 has no constitutional right to counsel in a civil case, and the decision to appoint counsel is in the

 court’s discretion. Suggs v. United States, 199 F. App’x 804, 807 (11th Cir. 2006). Counsel should

 only be appointed in “exceptional circumstances.” Id. (citing Dean v. Barber, 951 F.2d 1210, 1216

 (11th Cir. 1992)). Exceptional circumstances exist when there are “facts and legal issues which

 are so novel or complex as to require the assistance of a trained practitioner.” Kilgo v. Ricks, 983

 F.2d 189, 193 (11th Cir. 1993) (quoting Poole v. Lambert, 819 F.2d 1025,1028 (11th Cir. 1987))

 (quotations and alteration omitted). “‘The key is whether the pro se litigant needs help in

 presenting the essential merits of his or her position to the court.’” Suggs, 199 F. App’x at 807

 (quoting Kilgo, 983 F.2d at 193). After reviewing the record, the Court does not find this case

 presents such exceptional circumstances that counsel should be appointed. Finally, Plaintiffs’

 request for referral to the Volunteer Attorney Program, where a volunteer attorney may accept the

 representation on a pro bono basis if so desired, is premature until Plaintiff files an operative

 amended complaint.

        Accordingly, it is ORDERED AND ADJUDGED that the Motion for Leave, ECF No.

 [46] is DENIED AS MOOT, and the Motion for Appointment of Counsel, ECF No. [47], is

 DENIED. Plaintiff may renew her request for referral to the Volunteer Attorney Program after

 filing an amended complaint.




                                                   2
Case 1:20-cv-21406-BB Document 49 Entered on FLSD Docket 09/02/2020 Page 3 of 3
                                                   Case No. 20-cv-21406-BLOOM/Louis


        DONE AND ORDERED in Chambers at Miami, Florida, on September 2, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Zonya A. Flemings
 PO Box 350371
 Jacksonville, FL 32235-0371
 Email: ZFLEMINGS@ZONYAS.NET




                                          3
